Exhibit 10.1

 

January 26, 2012

 

Carol Kline

 

Dear Carol:

 

As we have mutually agreed, your employment with TeleTech Holdings, Inc.
(“TeleTech” or “the Company”) will terminate effective the close of business on
January 26, 2012 (“Termination Date”).  This letter contains a General Release
of Claims (“General Release Agreement”) intended to resolve any and all disputes
arising from your employment and your separation from employment with TeleTech
on mutually agreeable terms as set forth below.  Please review it carefully, and
if it is acceptable to you, sign and return an original copy to TeleTech
Corporate Human Capital, 9197 S. Peoria Street, Englewood, CO 80112 Attn: Irma
Lockridge, either by mail or by hand delivery, no sooner than the Termination
Date.  You have been provided 21 days to consider whether to enter into this
Agreement.

 

GENERAL RELEASE AGREEMENT

 

This General Release Agreement is made between Carol Kline (“you”) and TeleTech
Holdings, Inc. (collectively, the “Parties”).  In consideration of the mutual
promises and other benefits set forth herein, the receipt and sufficiency of
which is hereby acknowledged, the Parties agree as follows:

 

1.              Settlement Payment:  Provided that you sign and return this
General Release Agreement, and it thereafter becomes effective as described
below, you will receive a lump sum payment equivalent to six (6) months of your
base salary for a total amount of One Hundred Fifty Thousand and 00/100 Dollars
($150,000.00) (“Settlement Payment”).  The Settlement Payment shall be made less
applicable federal, state, and local taxes and other authorized deductions and
shall be made within 30 days of the date that this General Release Agreement
becomes effective.

 

2.              Benefits:  Your current medical, dental, vision and healthcare
flexible spending account coverage (to the extent that you have a positive
balance in that account as of the Termination Date) will be continued, at the
Company’s expense, until the Termination Date.  After the Termination Date, you
may continue your existing medical insurance coverage at your own expense
pursuant to your rights under federal law (commonly referred to as “COBRA”). 
You will receive information on COBRA in a later mailing.

 

3.              Other Compensation Due You:  You will receive payment for any
salary earned through the Termination Date, as well as payment for your accrued
but unused PTO (“paid time off”), if any, less applicable taxes and authorized
or required withholding deductions.  You understand that you will be paid your
earned wages and commissions, if any, and accrued but unused PTO amount set
forth in this paragraph regardless of whether you sign this General Release
Agreement.

 

--------------------------------------------------------------------------------


 

4.              Reimbursement for Business Expenses:  Within five days of the
Termination Date, you will provide to the Company expense reports detailing all
items, if any, for which you seek reimbursement, and the required supporting
documentation for such expenses.  If you hold a corporate credit card account,
and there is an outstanding amount due and owing on that account, you must
submit documentation showing that the account has been paid in full within five
days of the Termination Date and understand and agree that if you do not, the
Company may withhold any amounts due and owing on that account from the
Settlement Payment.  Your expense reports and supporting documentation will be
subject to the same level of review that all other similar submissions receive
from the Company’s Accounting Department.  The Company will reimburse you in
accordance with its existing policies and procedures.  In addition, you will
provide supporting documentation for all previously filed expense reports and
agree to cooperate with the Company’s Accounting Department to resolve in good
faith any issues relating to expenses.

 

5.              Return and Prohibition of Removal of Company Property and
Records.  Except as otherwise specifically provided in this General Release
Agreement, you shall return all Company property and records on the Termination
Date.  In the event you fail to return such property or records provided herein,
you shall be liable to the Company for the value of all such property and
records, and all reasonable costs, including attorneys’ fees, incurred by the
Company in recovering such property or records.  Company property and records
shall include, but is not limited to, cell phones, pagers, Blackberries,
laptops, printers, fax machines, and any Company related document whether in
written or electronic form and whether created by you or another person or
entity. Company equipment, files or business information of any kind, whether
written, electronic, digital, or otherwise, shall not be copied, taken or
otherwise used by you without the prior written consent of the Company.  In
addition, the Company reserves the right to pursue all legal and equitable
relief available for breach of this paragraph.

 

6.              Acknowledgment:  You understand and agree that, absent this
General Release Agreement, you would not otherwise be entitled to the payment
specified in Paragraph 1.  Further, by signing this General Release Agreement,
you agree that you are entitled only to the payments described in this General
Release Agreement and that you are not entitled to any payments that are not
specifically listed in this General Release Agreement, excluding vested rights
you may have pursuant to the Company’s 401(k), Stock Option, Restricted Stock
Units (“RSUs”) and Life Insurance plans.

 

7.              Stock Options and Restricted Stock Units.  You acknowledge that
you are only entitled to the vested RSUs (vested RSUs automatically become
TeleTech stock) listed on the attachment to this General Release Agreement.  You
further acknowledge that you waive and are not entitled to any outstanding and
unvested Stock Options and RSUs (collectively, the “Waived Stock
Options/RSUs”).  You acknowledge and agree that the Waived Stock Options/RSUs
are hereby extinguished and that you grant to the Company

 

2

--------------------------------------------------------------------------------


 

any and all rights, title and interests that you may have in any of the Waived
Stock Options/RSUs.  You acknowledge that you are still subject to the
requirements of the Federal Securities laws with respect to any:  (i) sale of
TeleTech common stock or (ii) exercise and same-day-sale transaction.  In
general, this means that you should not sell TeleTech common stock or enter into
an exercise and same-day-sale transaction while you are in possession of
material nonpublic information about TeleTech.

 

8.              General Release of All Claims:  In exchange for the Company’s
payments in Paragraph 1, you promise that you will not sue TeleTech, including
its past and present parents, subsidiaries, partnerships, affiliated companies,
officers, directors, employees, attorneys or agents, including all individuals
in both their individual and representative capacities, on any claim released in
this Agreement.  By signing below, you release TeleTech, including its past and
present parents, subsidiaries, partnerships, affiliated companies, officers,
directors, employees, attorneys or agents, including all individuals in both
their individual and representative capacities (collectively, the “Released
Parties”), from any and all claims you may have, known or unknown, that are
releasable by private agreement, arising at any time through the date that this
General Release Agreement becomes effective, which is eight (8) days after you
sign it without revoking it. The release specifically includes and is not
limited to:

 

a.                                       any and all rights or claims under any
of the following laws: Title VII of the Civil Rights Act of 1964, 42 U.S.C. §
2000-e, as amended; the Civil Rights Act of 1991; Sections 1981 through 1988 of
Title 42 of the United States Code, as amended; the Family and Medical Leave Act
of 1993, as amended; the Worker Adjustment and Retraining Notification Act, as
amended; the Fair Labor Standards Act of 1938, as amended; the National Labor
Relations Act; the Occupational Safety and Health Act, as amended; the Age
Discrimination in Employment Act; the Americans with Disabilities Act of 1990,
as amended; the Civil Rights Acts of 1866, 1871, and 1991; the Equal Pay Act of
1963; the Employee Retirement and Income Security Act of 1974, as amended; the
Immigration Reform and Control Act, as amended; and any other federal, state, or
local employment statute, law, or ordinance, including any and all claims of
employment discrimination based on race, color, creed, religion, national
origin, sex, age, marital status, disability, sexual orientation, lawful
off-duty conduct, or retaliation; and

 

b.                                      any and all common-law claims such as
wrongful discharge, violation of public policy, breach of contract, promissory
estoppel, defamation, negligence, infliction of emotional distress, any
intentional torts, outrageous conduct, interference with contract, fraud,
misrepresentation, and invasion of privacy; and

 

3

--------------------------------------------------------------------------------


 

c.                                       any and all claims for any of the
following: money damages(including actual, compensatory, liquidated or punitive
damages), equitable relief such as reinstatement or injunctive relief, front or
back pay, wages, benefits, sick pay, PTO pay, vacation pay, severance pay under
the TeleTech Holdings, Inc. Severance Pay Plan, costs, interest, expenses,
attorney fees, or any other remedies; and

 

d.                                      any and all claims arising under any
federal or state “whistleblower” law, including without limitation the
Sarbanes-Oxley Act of 2002, the Whistleblower Protection Act, and common-law
wrongful discharge in violation of public policy.

 

9.              Age Waiver for Employee 40 Years Old or More:  By signing this
General Release Agreement, you acknowledge that:

 

a.               The General Release in this General Release Agreement includes
a waiver and release of all claims you may have under the Age Discrimination in
Employment Act of 1967 (29 U.S.C. § 621 et seq.);

 

b.              You have carefully read, and understand, this General Release
Agreement;

 

c.               You have twenty-one (21) days from the Termination Date to
consider your rights and obligations under this General Release Agreement and if
you elect to sign it sooner, have done so knowingly, voluntarily, and after
giving it your due consideration;

 

d.              You were, and hereby are, advised to consult with an attorney
and/or any other advisors of your choice before signing this General Release
Agreement;

 

e.               You understand that this General Release Agreement is legally
binding and by signing it you give up certain rights;

 

f.                 You have voluntarily chosen to enter into this General
Release Agreement and have not been forced or pressured in any way to sign it;

 

g.              You knowingly and voluntarily release the Released Parties from
any and all claims you may have, known or unknown, in exchange for the payments
and benefits you have obtained by signing this General Release Agreement, and
that these payments are in addition to any payments or benefits you would have
otherwise received if you did not sign this General Release Agreement;

 

h.              You have seven (7) days from the date you sign this General
Release Agreement to change your mind and revoke your acceptance.  To be
effective, your revocation must be in writing and tendered to TeleTech Corporate
Human Capital, 9197 S. Peoria Street, Englewood, CO 80112, Attn: Irma Lockridge,
either by mail or by hand delivery, within the seven (7) day period.  If by
mail, the revocation must be:  1) postmarked within the seven (7) day period; 2)
properly addressed; and 3) sent by Certified Mail, Return Receipt Requested.

 

4

--------------------------------------------------------------------------------


 

The General Release Agreement will become effective on the eighth day after you
sign it, provided you do not revoke your acceptance.  You understand that the
Company is not required to make the payments described herein unless and until
this General Release Agreement becomes effective; and

 

i.                  You understand that this General Release Agreement does not
waive any rights or claims that may arise after this General Release Agreement
is signed and becomes effective, which is after the Company’s actual receipt of
your signed signature page and after the 7-day revocation period has expired.

 

10.       No Admission of Wrongdoing:  By entering into this General Release
Agreement, neither you nor the Company nor any of the Released Parties suggest
or admit any wrongdoing or violation of law.

 

11.       No Negative Statements:  You agree not to make any negative or
disparaging statements about, or do anything which could damage, the Released
Parties, or any of their services, reputations, employees or financial status,
or any of their business relationships. It will not be a violation of this
paragraph for you to make truthful statements, under oath, as required by law or
formal legal process.  The Company reserves the right to pursue all legal and
equitable relief available for breach of this paragraph.

 

12.       No Claims Filed:  As a condition of the Company entering into this
General Release Agreement, you represent that you have not filed, and do not
intend to file, any lawsuit against the Company, or any of the other Released
Parties.  This General Release Agreement shall not be construed to prohibit you
from filing a charge or complaint with the National Labor Relations Board, the
Equal Employment Opportunity Commission, or participating in any investigation
or proceedings conducted by either entity; however, you agree that you are
waiving your right to monetary recovery should any federal, state, or local
administrative agency pursue any claims on your behalf arising out of or
relating to your employment with and/or separation from employment with the
Company.

 

13.       Breach of this General Release Agreement:  You promise to abide by the
terms and conditions in this General Release Agreement and understand that if
you do not, the Company is entitled to seek damages and injunctive relief.

 

14.       Entire Agreement:  This General Release Agreement, together with the
Arbitration Agreement, Agreement to Protect Confidential Information, Assign
Inventions and Non-Solicitation and any agreements regarding Company stock,
Stock Options, RSUs or any other equity units (collectively, the “Employee
Agreements”) constitute the complete understanding between the Parties
concerning all matters affecting your employment with the Company, the
termination thereof and any ongoing responsibilities.  You hereby affirm and
will comply with any and all ongoing obligations contained in the Employee
Agreements, including obligations relating to confidentiality of Company
information and binding arbitration.  Moreover, you acknowledge that no promises
or representations

 

5

--------------------------------------------------------------------------------


 

have been made to induce you to sign this General Release Agreement other than
as expressly set forth herein and that you have signed this General Release
Agreement as a free and voluntary act.

 

15.       Severability.  If any clause, provision or paragraph of this General
Release Agreement is found to be void, invalid or unenforceable, such finding
shall have no effect on the remainder of this General Release Agreement, which
shall continue to be in full force and effect.   Each provision of this General
Release Agreement shall be valid and enforced to the fullest extent permitted by
law.

 

16.       Changes to the General Release Agreement:  This General Release
Agreement may not be changed unless the changes are in writing and signed by you
and an authorized representative of the Company.

 

17.       Governing Law.  This General Release Agreement shall be governed and
construed in accordance with the laws of the State of Colorado, excluding its
choice of law rules, and shall be binding upon the parties hereto and their
respective successors and assigns.

 

18.       Miscellaneous.

 

a.               This Agreement includes claims of every nature and kind, known
or unknown, suspected or unsuspected.  You acknowledge that you may hereafter
discover facts different from, or in addition to, those which you now know to be
or believe to be true with respect to the Agreement, and you agree that this
Agreement and the releases contained herein shall be and remain effective in all
respects, notwithstanding such different or additional facts or the discovery
thereof.

 

b.              In making the decision to enter into this Agreement, you have
not relied on any statement made by the Company, either express or implied,
either by statement or omission; and

 

c.               You hereby admit, acknowledge and agree that the payments
described in this Agreement reflect the full and final payment of any wages
and/or bonus amounts and/or other benefits that are or could be due under the
terms of your employment with the Company.

 

d.              You represent that you have not filed any Workers Compensation
claim and that you have no knowledge of any facts that give rise to, or which
potentially give rise to, a claim for physical or mental injury arising from
your work for the company.

 

6

--------------------------------------------------------------------------------


 

e.               Cooperation.  You agree to cooperate with Company and its legal
counsel, and to furnish any and all complete and truthful information, testimony
or affidavits, in connection with any matter or project that arose during your
employment with Company, or in connection with any litigation, governmental
proceeding or investigation, arbitration or claim, that in any way relates to
the business or operations of Company or of which you may have any knowledge or
involvement.  You will consult with and provide information to Company and its
legal counsel concerning all such matters, and appear as and when requested to
provide any such information, assistance or testimony on reasonable notice. 
Company will use its best efforts to have such cooperation performed at
reasonable times and places and in a manner as not to unreasonably interfere
with any other employment in which you may then be engaged.  Nothing in this
Agreement will be construed or interpreted as requiring you to provide any
testimony, sworn statement or declaration that is not complete and truthful.  If
Company requires you to travel outside the metropolitan area in the United
States where you then resides to provide any testimony or otherwise provide any
such assistance, Company agrees to reimburse you for any reasonable, ordinary
and necessary travel and lodging expenses incurred by you to do so, provided you
submit all documentation required under Company’s reimbursement policies and as
otherwise may be required to satisfy any requirements under applicable tax laws
for Company to deduct those expenses.

 

f.                 Section 409A.  If you are a “specified employee” (within the
meaning of “Section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A”)) and to the extent that any amounts payable or other benefits
receivable by you pursuant to this Agreement provide for a “deferral of
compensation” within the meaning of Section 409A, then, notwithstanding anything
to the contrary in this Agreement, such payment or benefits will be provided, to
the extent necessary to comply with Section 409A, no earlier than the first
business day following the six month anniversary of your termination.  In
determining whether a termination of employment has occurred for purposes of
applying the terms of this Agreement, the provisions of Section 409A and the
regulations issued thereunder will control.

 

****

 

[Rest of this page intentionally left blank]

 

7

--------------------------------------------------------------------------------


 

If you agree, please sign and return to Irma Lockridge as instructed above.

 

 

 

 

By signing below, you accept this General Release Agreement and all of the terms
herein.

 

 

 

 

 

 

TELETECH

 

 

 

 

 

 

 

 

By:

/s/ Michael Jossi

 

By:

/s/ Carol Kline

 

Michael Jossi

 

 

Carol Kline

 

EVP, Global Human Capital

 

 

 

 

 

 

 

 

Date:

January 26, 2012

 

Date:

January 26, 2012

 

8

--------------------------------------------------------------------------------